The Attorney               General of Texas
                                              March        16,    1979
MARK WHITE
Attorney General


supems cmln suildinp   Honorable Jerome Chapman                      Opinion No. NW-5
P.O.ear ,m             Texas Department of Human
Au&n. TX.78711
512,47S-25ol             Resources                                   Re: Whether the Department of
                       John H. Reagan Building                       Human Resources and a county
                       Austin, Texas 78701                           which jointly operate  an infant
101cumwce.Suite200                                                   adoption program may charge fees.
m(P. TX.79202
tWl42.9944
                       Dear Mr. Chapman:

                              You have requested our opinion regarding the collection of adoption
                       fees which are assessed in the infant adoption program. operated jointly by
                       the Texas Department      of -Human Resources land the Bell County Welfare
                       Board. Child Welfare Boards are appointed by the county commissioners
                       courts for’ the purpose of. improving the health, education and welfare of
                       children in the state. V.T.C.S. art 6954 S 4. The local boards are entities
                       of the Department      of Human Resou~rces “for the purposes of providing
                       coordinated state and local public welfare services for $hildren and their
                       families and coordinated utilization of federal, state, and local funds for
                       these servicesw    Id. S 4(c). The Department of Human Resources has the
                       duty to “[aldmhtfir      or supervise all child welfare service, except as
                       otherwise provided for by law.” V.T.C.S. art. 695c, S 4f2). Adopting parents
                       have been charged a fee amounting to 7% of their ,ineome. The proceeds of
                       the fees are used generally to underwrite the expenses of the adoption
                       program.

                             There is no statutory authority for either the Department of Human
                       Resources or Bell County to collect payments from adopting parents,
                       whether such payments are characterized      as a fee or reimbursement      of
                       government oosts. In the absence of specific statutory authorization,     the
                       state or county may not amess fees. Nueces County’v. Currington, 162
S.W.2d 667 (Ten. 1942); McCaUa v. City of Rockdale, 246 S.W. 654 (Tex.
                       1922); Attorney General Opinions Ii-1302 (1978); H-1052, H-990 (1977); H-702,
                       H-647 (1975); H-443 (1974); WW-l482 (1962): V-l236 (1951); V-744 (1948);
                       V.T.C.S. art. 5139ez, 5 9 (adoption investigation   fee permitted in Orange
                       County).




                                                      p.     14
Honorable Jerome Chapman      -      Page Two     (MN-5)



                                       SUMMARY

           Neither BeII County         nor the Texas Department       of    Human
           Resources has authority    to assess adoption fees.




                                                MARK     WHITE
                                                Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by David B. Brooks
Asdistant Attorney’General

APPROVED:
OPINION COMMITTEE

C. Rob& Heath, Chairman
David B. Brooks
Rick GiIpin
William G Reid
DavidYoung     .
Bruce Youngblood




                                          p-    15